Title: III. Jefferson’s Commission as a Minister Plenipotentiary for Negotiating Peace, [8 January 1783]
From: Continental Congress
To: 


          
            [8 January 1783]
          
          The United States in Congress Assembled
          To all who shall see these presents Greeting.
          Know Ye that among the Records in our
          Secretary’s Office there is a Commission in the words following
          The United States of America in Congress Assembled to all to whom these presents shall come send Greeting
          Whereas these United States from a sincere desire of putting  an end to the hostilities between his Most Christian Majesty and these United States on the one part and his Britannic Majesty on the other, and of terminating the same by a peace founded on such solid and equitable principles as reasonably to promise a permanency of the blessings of tranquility did heretofore appoint the honble. John Adams late a Commissioner of the United States at the Court of Versailles, late Delegate in Congress from the State of Massachusetts and Chief Justice of the said State their Minister Plenipotentiary with full powers general and special to act in that quality to confer, treat, agree and conclude with the Ambassadors or Plenipotentiaries of his Most Christian Majesty and of his Britannic Majesty and those of any other Princes or States whom it might concern, relating to the re-establishment of peace and friendship; and whereas the flames of War have since that time been extended and other Nations and States are involved therein: Now know Ye, that we still continuing earnestly desirous as far as depends upon us to put a stop to the effusion of blood and to convince the powers of Europe that we wish for nothing more ardently than to terminate the War by a safe and honorable peace have thought proper to renew the powers formerly given to the said John Adams and to join four other persons in Commission with him, and having full confidence in the integrity, prudence and ability of the honorable Benjamin Franklin our Minister Pleni-potentiary at the Court of Versailles, and the honorable John Jay late president of Congress and Chief Justice of the State of New York and our Minister Plenipotentiary at the Court of Madrid, and the honble. Henry Laurens formerly president of Congress and Commissionated and sent as our Agent to the United Provinces of the Low Countries, and the honble. Thomas Jefferson Governor of the Commonwealth of Virginia have nominated, constituted and appointed and by these presents do nominate, constitute and appoint the said Benjamin Franklin, John Jay, Henry Laurens and Thomas Jefferson in addition to the said John Adams, giving and granting to them the said John Adams, Benjamin Franklin, John Jay, Henry Laurens and Thomas Jefferson or the majority of them or of such of them as may assemble or in case of the death, absence, indisposition or other impediment of the others to any one of them full power and authority general and special conjunctly and seperately and general and special command to repair to such place as may be fixed upon for opening negotiations for peace, and there for us, and in our name to confer, treat, agree and conclude with the Ambassadors, Commissioners and Plenipotentiaries of the Princes  and States, whom it may concern, vested with equal powers relating to the establishment of peace, and whatsoever shall be agreed and concluded, for us and in our name to sign and thereupon make a treaty or treaties and to transact every thing that may be necessary for compleating securing and strengthening the great work of pacification in as ample form and with the same effect as if we were personally present and acted therein, hereby promising in good faith that we will accept, ratify, fulfil and execute whatever shall be agreed, concluded and signed by our said Ministers Plenipotentiary or a majority of them or of such of them as may assemble or in case of the death, absence, indisposition or other impediment of the others by any one of them, and that we will never act nor suffer any person to act contrary to the same in whole or in any part. In Witness whereof we have caused these presents to be signed by our president and sealed with his Seal.
          Done at Philadelphia the fifteenth day of June in the Year of our Lord One thousand seven hundred and Eighty one and in the fifth Year of our Independence, by the United States in Congress Assembled.
          And also a Resolution in the words following—
          By the United States in Congress Assembled
          November 12th. 1782.
          Resolved That the appointment of Thomas Jefferson Esquire as a Minister Plenipotentiary for negotiating a Peace made on the fifteenth day of June 1781. be and the same is hereby renewed and that on his acceptance thereof he be invested with all the powers and be subject to all the instructions which have been or may be issued by Congress to the Ministers Plenipotentiary for negotiating peace in the same manner as if his original appointment had taken effect.
          All which we have caused to be exemplified by these presents, In Testimony whereof we have caused these our Letters to be made patent and our Seal thereto affixed. Witness His Excellency Elias Boudinot Esquire President of the United States in Congress Assembled the Eighth Day of January in the Year of our Lord one thousand seven hundred and Eighty three, and of our Sovereignty and Independence the Seventh.
          
            Chas Thomson secy.
          
        